Citation Nr: 1316504	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-46 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; A.W.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a thoracolumbar spine disability of residuals of a compression fracture at T-12 with degenerative joint disease and assigned a noncompensable disability rating, effective January 9, 2007.  This initial disability rating was increased to 10 percent disabling in a September 2010 rating decision.

In January 2012, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing testimony is present in the claims file.

In May 2012, the Board increased the disability rating assigned for the service-connected thoracolumbar spine disability to 20 percent for the staged period beginning on March 4, 2010, and found that the Board had jurisdiction over the issue of entitlement to a TDIU that the Veteran raised at the January 2012 hearing.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board determined that the claim for a TDIU was intertwined with the unadjudicated issue of entitlement to service connection for a cervical spine disorder and could not be adjudicated until the service connection claim had been resolved by the agency of original jurisdiction (AOJ).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on the Veteran's claim on a second issue).  Lastly, the Board explained that the issue of entitlement to service connection for coronary artery disease was no longer on appeal as the RO granted the claim in full in May 2011.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

Pursuant to the Board's May 2012 remand order, the RO issued a July 2012 rating decision granting service connection for a cervical spine disorder and assigned a 20 percent disability rating, effective January 9, 2007. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2012 remand order, the Board directed the AMC to provide the Veteran with a VA compensation and pension examination to determine the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  VA medical opinions were obtained in June 2012, September 2012, and October 2012, but the examiners only considered the effect that each service-connected disability had on the Veteran's occupational abilities separately and did not provide an opinion on the effect of the service-connected disabilities of the thoracolumbar spine, cervical spine, coronary artery disease, bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) when considered together.  See 38 C.F.R. § 4.16(a).    

As the medical opinions provided do not provide sufficient information to allow for a fully informed evaluation of the degree of occupational impairment caused by the Veteran's service-connected disabilities, this appeal must be remanded for a supplemental medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 4.1, 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, a total disability evaluation may only be assigned based on individual unemployability on the basis of the schedular criteria under 38 C.F.R. § 4.16(a) where the Veteran has either (1) one service-connected disability rated at 60 percent or higher or (2) two or more service-connected disabilities, with one disability rated at 40 percent or higher and a combined rating of 70 percent or higher.  See 
38 C.F.R. § 4.25, Table I (explaining the process of combining separate disability ratings using the combined ratings table).  In cases where the scheduler criteria are not met, an extraschedular total disability rating will be considered in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities under 38 C.F.R. § 4.16(b), but the Board cannot award an extraschedular TDIU in the first instance because the regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As the Board is thereby precluded from awarding the Veteran an extraschedular TDIU even if the evidence showed that his service-connected disabilities render him unemployable, the claim for entitlement to a TDIU must be submitted to the Director of Compensation and Pension for extraschedular consideration on remand.

The AMC should provide the Veteran with another opportunity to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, or otherwise inform VA of his employment  history for the five year period preceding the date on which he claims to have become too disabled to work and his employment history for the entire time after the date on which the Veteran claims to have become too disabled to work so that every possible effort is made to provide the examiner and the Director of Compensation and Pension with the complete employment information relevant to the claim for entitlement to a TDIU on appeal.  See VA Adjudication Procedures Manual, M21-1MR, pt. IV, sbpt. ii, ch. 2, § F.25.a, d (Jan. 7, 2007) (hereinafter VA Manual).

Lastly, appropriate efforts should be made to obtain any outstanding VA treatment records and private treatment records that the Veteran would like VA to consider in support of his claims.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding relevant VA treatment records from the VA Gulf Coast Veterans Health Care System, to include the VA Medical Center in Biloxi, Mississippi, and the VA Clinic in Pensacola, Florida.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  
 
2.  Contact the Veteran and ask him to (a) submit any additional relevant private treatment records that he has in his possession, or to identify (i.e. obtain the names, addresses, and approximate dates of treatment) the private medical care providers that have provided medical treatment relevant to his TDIU claim and furnish signed authorizations for release of these identified records and (b) return a completed Form 21-8940 or otherwise provide his relevant employment information.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

3.  Then, request an addendum to the September 2012 VA examination report from the same examiner who conducted the September 2012 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this remand and the claims folder, to include consideration of the lay evidence of record, the private and VA medical treatment records, and the VA examination reports provided by other examiners, the examiner should provide an opinion on whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's four years of college education and some additional graduate coursework in public administration; special training as a commercial pilot; and previous work experience as a helicopter pilot and helicopter flight simulation trainer, as well as any other education, training, or work experience developed on remand, in arriving at a conclusion.  However, the examiner may not consider his age or the impact of any nonservice-connected disabilities.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all information requested is not provided.  

5.  Then, refer this case to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of the assignment of a TDIU on an extraschedular basis under 38 C.F.R. §4.16(b).

6.  Finally, unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



